Citation Nr: 0209273	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to additional benefits for dependent child B.S.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision denying 
additional benefits based on dependent child B.S.


FINDING OF FACT

B.S. is not the veteran's child as defined by VA.


CONCLUSION OF LAW

Additional VA benefits on account of dependency of B.S. are 
not warranted.  38 U.S.C.A. §§ 101(4), 1115 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.57, 3.204, 3.209, 3.210 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that VA law does not require proof of a 
biological relationship between an illegitimate child and the 
veteran, and therefore the veteran is entitled to additional 
compensation for B.S. as a dependent child.  

A veteran entitled to service-connected compensation at a 
rate of at least 30 percent is also entitled to additional 
compensation for a child.  38 U.S.C.A. § 1115 (West Supp. 
2002); 38 C.F.R. § 3.4(b)(2) (2001).  The term "child" 
means a person who is unmarried and (i) who is under 18 years 
of age; (ii) who, before attaining the age of 18 years, 
became permanently incapable of self-support; or (iii) who, 
after attaining the age of 18 years and until completion of 
education or training, is pursuing a course of instruction at 
an approved educational institution; and who is a legitimate 
child, a legally adopted child, a stepchild in the veteran's 
household, or an illegitimate child.  A person is considered 
an illegitimate child as to the father only if acknowledged 
in writing signed by the father, or if the father has been 
judicially ordered to contribute to the child's support or 
has been, before his death, judicially decreed to be the 
father of such child, or if he is otherwise shown by evidence 
satisfactory to the Secretary to be the father of such child.  
38 U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. § 3.57 (2001).  

For the purpose of determining entitlement to benefits, VA 
will accept as evidence of dependents, the claimant's 
statement containing the date, place of the event, full name 
of the dependent, and relationship to the claimant.  
38 C.F.R. § 3.204 (2001).  If the claimant's statement on its 
face raises a question of its validity or conflicts with 
other evidence of record or there is a reasonable indication 
in the claimant's statement or otherwise of fraud or 
misrepresentation of the relationship in question, VA 
requires the types of evidence set out in 38 C.F.R. § 3.210.  
Id.  In accordance with that section, evidence to establish 
legitimacy is not required, provided that evidence is on file 
which meets the requirements for establishing an illegitimate 
child sufficient to warrant recognition of the relationship 
of the child without regard to legitimacy.

VA regulations provide that, as to the father of an 
illegitimate child, the sufficiency of evidence as to the 
existence of that relationship will be determined in 
accordance with the facts in the individual case.  Proof will 
consist of:  (1) an acknowledgment in writing signed by the 
father; (2) evidence that he has been identified as the 
father by judicial decree; or (3) secondary evidence 
reasonably supporting a finding of relationship, as 
determined by an official authorized to approve such 
findings, such as a birth certificate or church record 
showing that the veteran is the parent or statements of 
persons who know that the veteran accepted the child as his 
or information obtained from public records showing with his 
knowledge the veteran was named as the father of the child.  

By letter dated in August 1997, the RO was notified that the 
veteran claimed his compensation should be based on having 
two dependents, "even though the 16-year-old son who he has 
raised since birth is not his biological child."  In a 
letter dated in February 1997, B.S.'s biological mother wrote 
that the veteran, while not the child's natural father, had 
accepted and raised B.S. as his own son since the day he was 
born.  The veteran's cousin submitted an undated letter 
reporting that the veteran supported and raised B.S. as his 
very own son.  The veteran's mother wrote that the veteran 
had taken care of B.S. since he was born.  B.S.'s maternal 
grandparents, in a letter dated in February 1997, wrote that 
the veteran is his real father.  The veteran submitted a 
February 1996 letter addressing B.S.'s suspension from public 
school, which listed the veteran as B.S.'s parent.  The 
veteran also submitted other school documents listing the 
veteran as the parent.  B.S.'s birth certificate lists no 
name as the father.  

In a Statement in Support of Claim, dated in September 1997, 
the veteran reports that B.S. is not his biological child and 
had not been legally adopted by the veteran.  He notes that 
the mother is a friend of the family, and that he accepted 
and raised B.S. as his own son.  In a second Statement in 
Support of Claim, dated in July 1998, the veteran relates 
that B.S. has been proven to be his child through family, 
personal and social security documents.  He also indicates 
that he will provide documents from the IRS showing that they 
accept him as a dependent.  

Included in the evidence of record are three documents dated 
the day of a local RO hearing.  A three-page document 
describes controlling legal authorities such as 38 C.F.R. 
§ 3.209, 3.210, and two previous Board decisions.  The 
document relates that the veteran's provision of life-long 
support and custody of B.S. is enough for VA purposes, that 
the legally accurate definition of an illegitimate child does 
not require a biological relationship, and that the evidence 
shows that B.S. is the veteran's natural dependent.  A second 
document lists questions for the hearing officer.  In the 
third document, the veteran swears that B.S.'s natural mother 
was 13 years old when she became pregnant and 14 when she 
gave birth.  Because of her young age, she never acknowledged 
the natural father.  There has never been a legal procedure 
to establish B.S.'s biological father.  When the child was 
born, the mother was residing in the veteran's home.  The 
mother and child resided with the veteran until B.S. was 7 
years old, at which time the mother left.  With the exception 
of a two-year span, B.S. lived with the veteran.  B.S. has 
never called anyone but the veteran his father.  B.S. is 
dependent on the veteran for financial support and family 
love.  The veteran states that as long as they live, B.S. 
will be his son and the veteran will be B.S.'s father.  

At a local hearing held before a hearing officer at the RO in 
September 1998, the veteran testified that he took B.S.'s 
mother into his home because she was pregnant and had no 
place to go.  He was a business associate of the girl's 
brother.  The veteran recited one of the Board decisions 
referenced in the aforementioned document, and argued that 
the regulations regarding an illegitimate child do not 
require that the child be the veteran's biological child.  In 
response to the hearing officer's question as to whether the 
veteran was claiming to be the natural father of the child, 
the veteran replied that he refused to answer on the grounds 
that it might incriminate him.  The veteran explained that he 
would have adopted B.S. but the mother refused to allow it 
because she was afraid that that would mean she would never 
see B.S. again.  During the hearing the veteran at one point 
stated that he and B.S.'s mother lived as common law man and 
wife from the time she turned 16 until she was about 21.  
When the hearing officer asked the veteran about this, the 
veteran indicated that he had not intended to use the phrase 
"common law marriage."  He explained that they had lived in 
a situation that would be construed as a common law marriage, 
but was not a common law marriage.  Again, when queried by 
his representative, the veteran indicated that he was not 
saying that he was the father and was not saying that he was 
not the father.  The veteran was B.S.'s legal guardian for a 
four-year period until the mother became emancipated (age 
16), and was the mother's legal guardian until that same 
time.  The hearing officer then returned to clarify the 
veteran's testimony regarding his relationship with B.S., 
asking whether it was his testimony that he did not wish to 
answer the question regarding whether he was the illegitimate 
father of B.S.  The veteran answered in the affirmative, 
explaining that he refused to answer the question.  

Given this state of the evidence, the Board finds that the 
veteran is not entitled to have B.S. recognized as his child 
for VA purposes.  In reaching this conclusion, the Board has 
carefully considered the evidence of record including 
statements submitted by and on behalf of the veteran, and the 
hearing transcript.  

The Board is unconvinced by the veteran's theory that he is 
not required to show a biological connection to B.S. in order 
to establish entitlement to additional VA compensation based 
on B.S. being his child.  It is clear that the statutory and 
regulatory framework allowing additional compensation for 
dependents envisions that this additional compensation will 
be awarded for the veteran's spouse, children, and parents.  
See 38 U.S.C.A. § 1115.  The regulation outlining what proof 
is needed to show a dependent for purposes of determining 
entitlement to benefits focuses on evidence having a bearing 
on what relationship exists between the other person and the 
veteran.  As to children, the law concisely limits who is 
considered a child to those persons falling within certain 
categories, each of which is derived from the parental 
relationship:  legitimate, illegitimate, adopted, or a 
stepchild.  The focus is on there being either a biological 
or a specifically defined legal connection between the child 
and the person claiming benefits based on the child's 
dependency.  Given this focus, a construction of VA law that 
allows benefits for other people's children, with whom the 
veteran has no more connection than that of family friend or 
custodian, would frustrate the clear meaning and design of 
the statutory scheme.  It is also of considerable import that 
Congress provided expressly for one instance-to the 
exclusion of other possible scenarios-in which a child with 
no biological relationship to the veteran, would nevertheless 
qualify as a child for benefits purposes, namely in the 
category of a stepchild.  

As if by design, absent from this record is direct evidence 
of a biological relationship between the veteran and B.S..  
Here, there are two written statements from witnesses who are 
in the best position to know the facts-the child's natural 
mother and the veteran.  These documents state in clear and 
unambiguous terms that the veteran is not the biological 
father of B.S.  The veteran's later statements, which provide 
no additional evidence on this pivotal point, are not in 
conflict with these earlier documents.  Thus, the Board finds 
these statements credible.  Consequently, in order for the 
Board to conclude that a biological relationship exists, it 
would have to conclude that it could draw reasonable 
inferences from other secondary evidence to support that 
conclusion and that those inferences outweigh the direct, 
credible evidence to the contrary.

Given the absence of a biological relationship with the 
veteran, the Board finds that the relationship between B.S. 
and the veteran falls outside the scope of the statutory 
definition of a child for VA compensation purposes.  To begin 
with, absent a marital relationship between B.S.'s mother and 
the veteran, B.S. can be considered neither a legitimate 
child nor a stepchild.  On this point, the Board is convinced 
by the veteran's hearing testimony explaining that from his 
perspective there was no common law marriage.  Further, given 
the veteran's statements that he did not legally adopt B.S., 
there is no room for B.S. within the "legally adopted" 
category of the statute.  The only remaining category is as 
an illegitimate child.  As to this category, in the absence 
of the veteran's acknowledgment that the child is his own or 
a judicial decree establishing as much, the Board must rely 
on secondary evidence.  As noted above, with respect to that 
evidence, the Board is persuaded by the statements of those 
in the best position to know-the mother and the veteran.  
Statements from both report that the veteran is not the 
biological father of B.S.  These statements are consistent 
with the birth certificate and the fact that the veteran was 
at one point awarded legal guardianship of B.S.  With respect 
to the Social Security Administration's recognition of B.S. 
as a dependent, this is insufficient in this instance, to 
show the requisite relationship for VA compensation purposes.  
Similarly, the Board is not convinced of the veteran's 
relationship with this child by the school district's 
acceptance of the veteran as the father.  Rather, the Board 
is persuaded by the veteran's reports of his altruistic 
measures to assist a friend's very young sister by providing 
her and her newborn a home, and later raising her son.  In 
short, by the veteran's own statements, he is not the natural 
father.

With respect to the veteran's reliance on two Board 
decisions, the Board points out that it is not constrained-
as a court might be-to follow its own prior decisions.  
38 C.F.R. § 20.1303.  On the other hand, the Board strives 
for consistency.  But, the two cases cited by the veteran 
are, regardless, distinguishable from the veteran's situation 
by the fact that in each of those referenced cases the 
veteran had acknowledged his status as the father of the 
child.  

In reaching these conclusions, the Board acknowledges the 
duty-to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice obligations on VA. 

In this case, although the veteran was notified generally of 
what was needed to substantiate his claim, by letters dated 
in September 1997 and August 1998, the letters did not define 
who was responsible for obtaining what evidence.  Nor was the 
veteran notified of the change in law.  The Board notes that 
the documents submitted at the hearing show a somewhat 
intricate understanding of the applicable regulatory and 
evidentiary requirements.  Further, the evidence of record 
has been well developed from a variety of sources, with no 
indication of any possible outstanding records of any 
evidentiary value to the case.  In light of this state of the 
evidence, the Board is unable to discern any plausible 
benefit to the veteran in further developing the evidence.  
When there is extensive factual development in a case that 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the Court has concluded that the Act does not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 U.S.C.A. 
§ 5103A(a)(2) (VA not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  It is of import that the 
facts in this case are settled.  (Even by the veteran's own 
version of the facts, B.S. is not his natural child, adopted 
child, or stepchild.)  The matter turns on the interpretation 
of statute and regulation.  The Court has held the VCAA 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Wensch 
v. Principi, 15 Vet. App. 362 (2001).  The record in this 
case demonstrates the futility of any further evidentiary 
development.  

Under these circumstances, a remand would serve no useful 
purpose and would exalt form over substance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran in this 
case with respect to the issue addressed above.  Further 
development of this claim and further expending of VA's 
resources with respect to it are not warranted.


ORDER

Dependency status is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

